Citation Nr: 1107992	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a cervical spine injury.

2.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in St. Louis, Missouri, on brokerage for the Chicago, Illinois, RO, which granted service connection for a depressive disorder (30 percent), continued a 60 percent rating for residuals of a cervical spine injury, and denied TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a January 2005 letter informing her of a denial of VA vocational rehabilitation services.  However, the RO does not appear to have obtained the Veteran's vocational rehabilitation evaluation which had occurred prior to the denial and which apparently specifically evaluated for her service-connected disabilities.  Thus, the vocational rehabilitation records are pertinent to the instant claims and must be associated with the record.  

Furthermore, the Veteran has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment through February 2005.  Later records were obtained by the Veteran and submitted for the claims file, but there is no indication that these are complete records to cover treatment since the date of claim.  To correctly assess the Veteran's current disability, all records of treatment from February 2005 to the present must be considered.  Therefore, those records must be obtained for the file.

Furthermore, the Veteran was last evaluated for her service-connected spine disability in January 2010.  The Veteran indicated in a May 2010 statement that the VA examination occurred shortly after pain control injections and that her service connected cervical spine injury had worsened since the exam.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board finds that an additional evaluation would be helpful in resolving this issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation records underlying the January 2005 denial of vocational rehabilitation services and VA medical records for treatment concerning the residuals of a cervical spine injury and depressive disorder from February 2005 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her residuals of a cervical spine injury.  Sufficient evaluation(s) should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should address the following:

A.  any unfavorable ankylosis of the Veteran's entire spine.  

B.  the frequency of any incapacitating episodes in the past 12 months.  [The examiner is hereby informed that the term "incapacitating episodes" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243.]  

C.  the limitation of activity imposed by the Veteran's service-connected residuals of a cervical spine injury disability with a full description of the effect of the disabilities upon her ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  

D.  The examiner should also provide an opinion as to whether the Veteran's service-connected cervical spine disability renders her substantially unable to follow gainful employment.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


